                               Case 3:20-cv-07423-JCS Document 12 Filed 10/23/20 Page 1 of 3



                      1   MILLER NASH GRAHAM & DUNN LLP
                          Phillip Allan Trajan Perez, Bar No. 234030
                      2   trajan.perez@millernash.com
                          Tyler D. Bowlin, Bar No. 305715
                      3   tyler.bowlin@millernash.com
                          340 Golden Shore, Suite 450
                      4   Long Beach, California 90802
                          Telephone: 562.435.8002
                      5   Facsimile: 562.435.7967

                      6   Attorneys for Plaintiff
                          WORLD FUEL SERVICES (SINGAPORE) PTE
                      7   LTD.

                      8

                      9                                        UNITED STATES DISTRICT COURT

                  10                                      NORTHERN DISTRICT OF CALIFORNIA

                  11

                  12      WORLD FUEL SERVICES                                   IN ADMIRALTY
                          (SINGAPORE) PTE LTD.,
                  13                                                            Case No. 3:20-cv-07423
                                                  Plaintiff,
                  14                                                            [PROPOSED] ORDER APPOINTING
                          v.                                                    SUBSTITUTE CUSTODIAN
                  15
                          M/V ZHONG XIN PEARL, IMO Number
                  16      9684134, in rem,

                  17                              Defendant.

                  18

                  19              Plaintiff World Fuel Services (Singapore) Pte Ltd. (“WFS”), having moved this Court for
                  20      an Order appointing National Liquidators & National Maritime Services (“National Maritime
                  21      Services”) as substitute custodian, in lieu of the United States Marshal, of the defendant vessel
                  22      Zhong Xin Pearl M/V, IMO Number 9684134 (the "Vessel"), and the Court having reviewed
                  23      Plaintiff's Motion for Appointment of Substitute Custodian dated October 22, 2020, and the
                  24      Declaration of G. Robert Toney dated October 21, 2020 in support of that Motion, and good cause
                  25      appearing for Plaintiff's motion, it is hereby ORDERED that:
                  26                         1.       Plaintiff's Motion for Appointment of Substitute Custodian is granted;
                  27

                  28
                          4838-0888-1871.3                          -1-
  M ILLER N ASH
G RAHAM & D UNN                              [PROPOSED] ORDER APPOINTING SUBSTITUTE CUSTODIAN
       LLP
 ATTO RNEY S AT LAW
                                                            Case No. 3:20-cv-07423
    LONG BEA CH
                                Case 3:20-cv-07423-JCS Document 12 Filed 10/23/20 Page 2 of 3



                      1                      2.   Effective on transfer of the Vessel from the U.S. Marshal to National

                      2   Maritime Services, to occur immediately after the U.S. Marshal takes the Vessel into custody,

                      3   National Maritime Services is hereby appointed to act as substitute custodian of the Vessel during

                      4   custodia legis on behalf of this Court, in place and in the stead of the United States Marshal;

                      5                      3.   Effective on transfer of custody of the Vessel to National Maritime Services

                      6   by the U.S. Marshal, National Maritime Services will be insured by being named as an additional

                      7   insured on the U.S. Marshal's policy of insurance for loss of or injury to the Vessel while in National

                      8   Maritime Services’ custody and for damages sustained by third parties for which National Maritime

                      9   Services is legally responsible;

                  10                         4.   To the extent not covered by the U.S. Marshal's insurance, Plaintiff shall

                  11      indemnify and hold harmless the U.S. Marshal, to the extent required by law, for such loss or injury

                  12      to the Vessel, or damages to third parties, occurring during National Maritime Services' custody of

                  13      the Vessel as substitute custodian; provided however that any such indemnification shall be without

                  14      prejudice to Plaintiff’s or the U.S. Marshal’s rights to seek contribution or indemnification from

                  15      any other parties who may appoint a substitute custodian and have the Vessel in that custody when

                  16      any such loss, injury, or damages may occur;

                  17                         5.   All expenses incurred by National Maritime Services, or by any party

                  18      advancing funds to National Maritime Services, for safekeeping and maintaining the Vessel while

                  19      it is in custodia legis, shall be administrative expenses and a first charge on the Vessel, to be paid

                  20      prior to release of the Vessel or distribution of the proceeds of its sale;

                  21                         6.   On Plaintiff's deposit of $5,000.00 with the U.S. Marshal, which amount

                  22      Plaintiff has represented the U.S. Marshal deems sufficient, liability insurance for National

                  23      Maritime Services as an additional insured will be maintained through the insurance of the U.S.

                  24      Marshal, which shall provide coverage for the protection of the Vessel, Plaintiff, and National

                  25      Maritime Services, as may be applicable; and

                  26      ///

                  27      ///

                  28      ///
                          4838-0888-1871.3                          -2-
  M ILLER N ASH
G RAHAM & D UNN                              [PROPOSED] ORDER APPOINTING SUBSTITUTE CUSTODIAN
       LLP
 ATTO RNEY S AT LAW
                                                            Case No. 3:20-cv-07423
    LONG BEA CH
                             Case 3:20-cv-07423-JCS Document 12 Filed 10/23/20 Page 3 of 3



                      1                      7.   During custodia legis, National Maritime Services shall not permit repairs

                      2   or changes to be made to the Vessel, except for routine maintenance required for the Vessel's

                      3   safekeeping, or in emergency situations, without an order of this Court.

                      4
                          Dated: October _____,
                                          23    2020
                      5

                      6

                      7
                                                                        UNITED STATES DISTRICT COURT
                      8                                                 JUDGE / MAGISTRATE JUDGE
                      9                                                  Joseph C. Spero

                  10      PRESENTED BY
                  11      MILLER NASH GRAHAM & DUNN
                          LLP
                  12

                  13
                          By: /s/ Phillip Allan Trajan Perez
                  14         Phillip Allan Trajan Perez
                             Tyler D. Bowlin
                  15         Attorneys for Plaintiff
                             WORLD FUEL SERVICES
                  16         (SINGAPORE) PTE LTD.
                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                          4838-0888-1871.3                          -3-
  M ILLER N ASH
G RAHAM & D UNN                              [PROPOSED] ORDER APPOINTING SUBSTITUTE CUSTODIAN
       LLP
 ATTO RNEY S AT LAW
                                                            Case No. 3:20-cv-07423
    LONG BEA CH
